Case: 1::20-cr-00750 Dooument #: 22 Alede dOmZg1z0Pagegk df 6f Rakgete Ha #8285

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF ILLINOIS

EASTERN DIVISION
UNITED STATES
No. 20 CR 750-2
Vv.
Honorable Susan E. Cox
MARKO NIKOLIC

ORDER OF DETENTION

THIS CAUSE coming to be heard upon the government's motion to detain the
defendant, pursuant to 18 U.S.C. § 3142, and this Court having heard argument on
this matter, the Court hereby finds:

1. Defendant has been charged in a one count complaint alleging that he
and others, knowingly devised, intended to devise, and participated in a scheme to
defraud and obtain money and property by means of materially false and fraudulent
pretenses, representations, and promises and, for the purpose of executing a scheme
to defraud, knowingly transmitted and caused to be transmitted by means of wire
communication in interstate commerce, certain writings, signs, signals, and sounds,
in violation of Title 18, United States Code, Section 1343.

2. After argument on this matter, the Court finds that the statutory factors
enumerated in 18 U.S.C. § 3142(g) favor detention of the defendant:

a) As to the nature and circumstances of the offense charged, the
Court considered evidence of loan applications submitted in the names of multiple

companies registered in the defendant’s name, including I Truck Logistics. The Court
Caesse : 11 220 err 0 AD Dacre tH: 22 FRddd LoasWaPkagg?2 DHB Pagg HGH I26

also considered evidence of the Defendant’s transfer of millions of dollars to overseas
bank accounts, held in his parents’ names, in Serbia and Austria.

b) As to history and characteristics of the defendant, the Court considered
evidence that the Florida address which the Defendant provided to the Pretrial
Services Officer as his residence was the address of a large storage unit. The Court
also considered evidence of the circumstances of the Defendant’s arrest, during which
the Defendant and a witness were packing multiple vehicles with personal items and
electronics equipment. The Court further considered evidence of a witness’s
statement that the Defendant and his co-defendant had been destroying electronic
equipment in the month prior to the Defendant’s arrest.

3. Based upon the aforementioned factors, the evidence presented before
this Court establishes that the defendant poses a serious risk of flight.

IT IS HEREBY ORDERED, pursuant to 18 U.S.C. § 3142¢e), that defendant
MARKO NIKOLIC remain in custody until the resolution of this case.

IT IS FURTHER ORDERED that defendant shall be afforded reasonable

opportunity for private consultation with his counsel.
Caange : 1120 err CO Aa Document: 22 Ftddd 1OwsmePageSDb8 Page HIGH 987

IT IS FURTHER ORDERED that upon order of the United States District
Court or on request of an attorney of the government, the Warden shall deliver
defendant to a United States Marshal for the purpose of an appearance in connection

with a court proceeding.

ENTER:

¢—2.

SUSAN E. COX
United States Magistrate Judge

DATE: October 2, 2020
